Citation Nr: 1647490	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  14-20 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

2.  Entitlement to an initial disability rating in excess of 30 percent for ischemic heart disease.

3.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another or housebound status.

4.  Entitlement to specially adapted housing or home adaptation.


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to September 1973; however, only the period from December 1967 to December 1969 is honorable service for VA purposes. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office.

While the Veteran initially requested to testify before a Veterans Law Judge at a Board hearing, in February 2015 he submitted a statement indicating that he wished to withdraw such request.  

The issues of entitlement to an increased disability rating for ischemic heart disease, entitlement to SMC based on the need for the regular aid and attendance of another or housebound status, and entitlement to specially adapted housing or home adaptation are addressed in the REMAND portion of the decision below and are REMANDED   to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative, competent evidence demonstrates that the Veteran's peripheral neuropathy of the bilateral lower extremities is proximately caused by his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As this decision represents a full grant of the issues decided herein, no discussion of the Board's duties to notify and assist is necessary.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran asserts that he has developed peripheral neuropathy of the bilateral lower extremities as a result of his service-connected diabetes.  

The record reflects a diagnosis of peripheral neuropathy of the bilateral lower extremities.  Accordingly, the Board finds that a current disability has been established, and the remaining question is whether it is caused or aggravated by    the Veteran's service-connected diabetes. 

The Veteran first underwent VA examination in connection with this claim in September 2010, at which time the VA examiner diagnosed peripheral neuropathy but stated that it was not possible to determine whether the condition was related    to the Veteran's diabetes without resorting to mere speculation.  In support of this conclusion, the examiner noted peripheral neuropathy related to diabetes would typically have a bilateral presentation, whereas the Veteran's peripheral neuropathy appeared to be somewhat unilateral in presentation.  Furthermore, the examiner noted that the Veteran reported experiencing peripheral neuropathy symptoms    since the 1990s with an increase in severity since 2007, the year the Veteran was diagnosed with diabetes.  In that regard, the examiner reported that diabetes-related peripheral neuropathy typically manifests several years after the diagnosis of diabetes.

An additional VA opinion was obtained in November 2013.  While at first the examiner commented that the record did not appear to reflect a diagnosis of peripheral neuropathy, the examiner provided an addendum and noted that, upon further review, a diagnosis of peripheral neuropathy of the lower extremities had been established and was at least as likely as not related to the Veteran's diabetes.  In support of the opinion, the examiner noted that peripheral neuropathy is a common complication of diabetes.  Additionally, the examiner reported that the Veteran's records reflected a need for significant insulin, which would tend to indicate suboptimal control with complications such as peripheral neuropathy    more likely.  

The Veteran most recently underwent VA examination in January 2015.  While a specific nexus opinion was not provided, the peripheral neuropathy was evaluated in conjunction with a diabetes examination and was noted to be a complication of diabetes.

Upon review, the Board finds the evidence is in favor of a finding that the Veteran's peripheral neuropathy of the bilateral lower extremities is proximately caused by   his service-connected diabetes.  The medical evidence of record is not in particular conflict.  While the September 2010 examiner stated that it was not possible to determine whether the Veteran's peripheral neuropathy was related to his diabetes without resorting to mere speculation due to the atypical presentation, subsequent examiners were able to determine that peripheral neuropathy was, indeed, a complication of the Veteran's service-connected diabetes.  Accordingly, the Board finds service connection is warranted for peripheral neuropathy of the bilateral lower extremities.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App.    at 55-56.


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.


REMAND

While further delay is regrettable, the Board finds remand is warranted before a decision may be rendered in the remaining claims on appeal.

With respect to the Veteran's claim for an initial disability rating in excess of 30 percent for ischemic heart disease, the Board notes that the Veteran last underwent     a VA examination in connection with this condition in September 2010, more than    six years ago.  The record reflects that an additional examination was scheduled for March 2013 and the Veteran did not report.  In June 2014, however, after receiving     a Statement of the Case which noted the failure to report, the Veteran submitted a statement indicating that he never received notice of the examination.  In that regard, the Board notes that the Veteran has reported to multiple other VA examinations throughout the course of the appeal with no other failures to report.  Accordingly, as the severity of the Veteran's ischemic heart disease has not been evaluated in several years, and as the record appears to reflect a possible worsening of the condition,      the Board finds remand is warranted in order to obtain a new VA examination.          See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran asserts entitlement to specially adapted housing or a special home adaptation grant.  In that respect, the Board notes that such benefits may be awarded when a veteran is totally and permanently disabled due to service-connected disability resulting in the loss of use of both lower extremities, or due to loss of use of one lower extremity in conjunction with residuals of organic disease or injury, such that locomotion is precluded without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2014).  As the Veteran has herein been awarded service connection for peripheral neuropathy of the lower extremities, this claim must be readjudicated after the RO determines the appropriate rating to be assigned for the newly service connected peripheral neuropathy of the lower extremities.  

The Veteran also asserts entitlement to SMC based on the need for the aid and attendance of another or housebound status.  The Board finds, however, that resolution of the Veteran's increased rating claim remanded herein, as well as       the assignment of disability ratings for the Veteran's service-connected peripheral neuropathy, are likely to have an impact on this claim.  As such, the issues are inextricably intertwined and the Veteran's claim for SMC based on the need for     the aid and attendance of another or housebound status must also be remanded.     See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since October 2013.

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA heart examination to assess the current severity of    his service-connected ischemic heart disease.  The claims file should be reviewed by the examiner. Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's ischemic heart disease should be reported.  

3.  After the above development has been completed           to the extent possible, schedule the Veteran for an appropriate examination to address whether the Veteran requires the regular aid and attendance of another person.  The claims file must be reviewed in conjunction with    the examination.  The examiner is asked to provide an opinion as to whether the Veteran's service-connected disabilities (PTSD, ischemic heart disease, gunshot wound injury residuals to left upper extremity, diabetes, peripheral neuropathy of the lower extremities, and    scars of left upper arm, left leg and head) render him      so helpless as to require the regular aid and attendance     of another person to perform daily self-care tasks or to protect him from the hazards of his daily environment.  The examiner should provide the rationale for the opinion provided.  

4.  After completing the requested actions, and any additional actions deemed warranted (to include effectuating the grant of service connection for peripheral neuropathy contained herein and assigning evaluations therefor, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board   for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


